PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16836013
Filing Date: March 31, 2020
Appellant(s): Han Huang et al. 



__________________
Ambar P. Nayate
Reg. No. 65393

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/31/2022 appealing from the Office action mailed 9/1/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
ims 1, 3-4, 6, 8-9, 11-12, 14, 16-19, 21-22, 24, 26-30, and 32, 34-36 are  rejected under 35 U.S.C. 103 as being unpatentable over US 20190020895 A1-Liu et al (Hereinafter referred to as “Liu”), in view of US 20200221122 A1-Ye et al (Hereinafter referred to as “Ye”).
Regarding claim 1, Liu discloses a method of decoding video data (Figs., 3, 6-7), the method comprising: 
determining a prediction block for inter-predicting a current block (abstract, determining a prediction block; [0043], wherein generating a predictive block); 
determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block ([0006], [00071], wherein MVx and MVy are the determined horizontal and vertical displacements for prediction refinement of one or more samples of the predicted block. Gradient. The examiner notes intended use );
 rounding the horizontal and vertical displacements to a precision level that is the same for different inter-prediction modes ([0006], [0072], wherein motion vectors, which includes the horizontal and vertical displacements are rounded prior to being refined) 
determining one or more refinement offsets based on the rounded horizontal and vertical displacements ([0006], wherein step sizes includes luma offsets, which comprise fractional offsets; [0068], wherein offsets are either in horizontal, vertical, or both directions; The examiner interprets that the step size is the determined offsets; [0072], wherein motion vectors, which includes the horizontal and vertical displacements are rounded prior to being refined); 
modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block ([0069], [0077], wherein motion vector refinement is the modifying); and 
reconstructing the current block based on the modified prediction block ([0040], reconstruct the block).
Liu fails to explicitly disclose gradient-based prediction refinement of one or more samples of the prediction block 
However, in the same field of endeavor, Ye discloses determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block ([0056-0057], [0129], deriving horizontal and vertical gradients); rounding the horizontal and vertical displacements to a precision level that is the same for different inter-prediction modes ([0007], rounding operations; [0061-0062], the horizontal and vertical gradients are to be calculated and then rounding offset of to a precision level is generated; [0072] discloses rounding being done for an affine mode. [0081] discloses rounding for a BDOF or BIO which is another term for bi-directional optical flow); modifying the one or more samples of the prediction block based on the determined one or more refinement offsets to generate a modified prediction block ([0090], wherein motion refinement is done for each block).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Liu to disclose gradient-based prediction refinement of one or more samples of the prediction block as taught by Ye, to improve the granularity and accuracy of the motion vectors that are used in the motion compensation stage ([0105], Ye).
Regarding claim 3, Ye discloses the method of claim 1, wherein a first mode of the different inter-prediction modes is an affine mode, and a second mode of the different inter-prediction modes is a mode different than the affine mode ([0007], rounding operations; [0061-0062], the horizontal and vertical gradients are to be calculated and then rounding offset of to a precision level is generated; [0072] discloses rounding being done for an affine mode. [0081] discloses rounding for a BDOF or BIO which is another term for bi-directional optical flow. The motivation is the same as for claim 1.
Regarding claim 4, Liu discloses the method of claim 1, further comprising: determining an inter-prediction mode for inter-predicting the current block ([0036], wherein mode selection unit, in turn, includes motion compensation, motion estimation unit (interpredicton); [0037], wherein motion estimation and motion compensation unit perform inter-predictive coding. Perform multiple coding passes, e.g., to select an appropriate coding mode; [0040], wherein mode select unit may select one of the coding modes, intra or inter. Mode select unit also provides syntax such as motion vectors), wherein determining the horizontal and vertical displacements comprises determining the horizontal and vertical displacements based on the determined interpredicton mode ([0041], wherein a motion vector may indicate displacement from the determined motion estimation and compensation unit; [0071], the position of search can’t be done unless the interpredicton mode was selected. The motivation is the same as for claim 1).
Regarding claim 6, Ye discloses the method of claim 1, further comprising: determining a first gradient based on a first set of samples of the one or more samples of the prediction block ([0059], deriving the horizontal and vertical gradient); and determining a second gradient based on a second set of samples of the one or more samples of the prediction block ([0059], deriving the horizontal and vertical gradient), wherein determining the one or more refinement offsets comprises determining the one or more refinement offsets based on the rounded horizontal and vertical displacements and the first and second gradients ([0072], maybe rounded to precision accuracy based on the vx and vy, which are the horizontal and vertical displacements. The motivation is the same as claim 1).
Regarding claim 8, Liu discloses the method of claim 1, wherein the prediction block is a first prediction block, the current block is a first current block, the horizontal and vertical displacements are first horizontal and vertical displacements, the one or more refinement offsets are first one or more refinement offsets, the rounded horizontal and vertical displacements are first rounded horizontal and vertical displacements, and the modified prediction block is a first modified prediction block, the method further comprising: determining a second prediction block for inter-predicting a second current block ([0055], predictive blocks is plural and means atleast 2); determining second horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the second prediction block ([0071], wherein MV1x and MV1y); rounding the second horizontal and vertical displacements to the same precision level to which the first horizontal and vertical displacements were rounded to generate second rounded horizontal and vertical displacements ([0006], [0072], wherein motion vectors, which includes the horizontal and vertical displacements are rounded prior to being refined); determining second one or more refinement offsets based on the second rounded horizontal and vertical displacements ([0069], [0077], wherein motion vector refinement is the modifying); modifying the one or more samples of the second prediction block based on the determined second one or more refinement offsets to generate a second modified prediction block([0069], [0077], wherein motion vector refinement is the modifying); and reconstructing the second current block based on the second modified prediction block ([0040], reconstruct the block. The motivation is the same as for claim 1).
Regarding claim 9, analyses are analogous to those presented for claim 1 and are applicable for claim 9.
Regarding claim 11, analyses are analogous to those presented for claim 3 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 4 and are applicable for claim 12.
Regarding claim 14, analyses are analogous to those presented for claim 6 and are applicable for claim 14.
Regarding claim 16, analyses are analogous to those presented for claim 8 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 1 and are applicable for claim 17 (the device of the method), wherein a memory configured to store one or more samples of a prediction block (Liu [0052]); and processing circuitry configured to: code the current block based on the modified prediction block ([0034], coder circuitry. The motivation is the same as claim 1).
Regarding claim 18, Liu discloses the device of claim 17, wherein to code the current block, the processing circuitry is configured to reconstruct the current block based on the modified prediction block ([0040]. The motivation is the same as claim 17).
Regarding claim 19, Liu discloses the device of claim 17, wherein to code the current block, the processing circuitry is configured to: determine residual values indicative of a difference between the current block and the modified prediction block Liu, [0040], [0043]; [0048]);; and signal information indicative of the residual values([0040], syntax. The motivation is the same as for claim 17).
Regarding claim 21, analyses are analogous to those presented for claim 3 and are applicable for claim 21.
Regarding claim 22, analyses are analogous to those presented for claim 4 and are applicable for claim 22.
Regarding claim 24, analyses are analogous to those presented for claim 6 and are applicable for claim 24.
Regarding claim 26, analyses are analogous to those presented for claim 8 and are applicable for claim 26.
Regarding claim 27, Liu discloses the device of claim 17, further comprising a display configured to display decoded video data ([0009], display. The motivation is the same as for claim 17).
Regarding claim 28, Liu discloses the device of claim 17, further comprising a camera configured to capture the video data to be encoded ([0022], cameras. The motivation is the same as for claim 17).
Regarding claim 29, Liu discloses the device of claim 17, wherein the device comprises one or more of a camera, a computer, a wireless communication device, a broadcast receiver device, or a set-top box ([0022]. The motivation is the same as for claim 17).
Regarding claim 30, analyses are analogous to those presented for claim 1 and are applicable for claim 30.
Regarding claim 32, analyses are analogous to those presented for claim 17 and are applicable for claim 32, means for determining a prediction block for interpredicting a current block (Liu Fig. 2, element 42), means for determining horizontal and vertical displacements for gradient-based prediction refinement of one or more samples of the prediction block (Fig 2 and Fig 3),means for rounding the horizontal and vertical displacements (Fig 2-3), means for determining one or more refinement offsets (Fig 2-3), means for modifying the one or more refinement offsets(Fig 2-3) and “means for coding the current block (Fig 2-3. The motivation is the same as claim 17)
Regarding Claim 34, YE discloses the method of claim 1, wherein a first mode of the different inter-prediction modes is a bi-directional optical flow (BDOF), and a second mode of the different inter-prediction modes is a mode different than the BDOF ([0061-0062], the horizontal and vertical gradients are to be calculated and then rounding offset of to a precision level is generated; [0072] discloses rounding being done for an affine mode. [0081] discloses rounding for a BDOF or BIO which is another term for bi-directional optical flow. The motivation is the same as for claim 1.
Regarding claim 35, analyses are analogous to those presented for claim 34 and are applicable for claim 35.
Regarding claim 36, analyses are analogous to those presented for claim 34 and are applicable for claim 36.
Claims 2, 10, 20, 31, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190020895 A1-Liu et al (Hereinafter referred to as “Liu”), in view of US 20200221122 A1-Ye et al (Hereinafter referred to as “Ye”), in further view of US201801804083 A1-Panusopone et al (hereinafter referred to as “Pan”).
Regarding claim 2, Ye discloses the method of claim 1 (see claim 1), 
Liu and Ye fail to disclose clipping the one or more refinement offsets, wherein modifying the one or more samples of the prediction block comprises modifying the one or more samples of the prediction block based on the clipped one or more refinement offsets.
However, in the same field of endeavor, Pan discloses clipping ([0071], clipping operation, wherein modifying the one or more samples of the prediction block comprises modifying the one or more samples of the prediction block based on the clipped ([0051], wherein motion vector can be refined individually)
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Liu and Ye to disclose clipping the one or more refinement offsets, wherein modifying the one or more samples of the prediction block comprises modifying the one or more samples of the prediction block based on the clipped one or more refinement offsets as taught by Pan, to improve the objective and subjective quality of the reconstructed video ([0069], Pan).
Regarding claim 10, analyses are analogous to those presented for claim 2 and are applicable for claim 10.
Regarding claim 20, analyses are analogous to those presented for claim 2 and are applicable for claim 20.
Regarding claim 31, analyses are analogous to those presented for claim 2 and are applicable for claim 31.
Regarding claim 33, analyses are analogous to those presented for claim 2 and are applicable for claim 33, means for modifying (Fig 2-3)
Claims 5, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190020895 A1-Liu et al (Hereinafter referred to as “Liu”), in view of US 20200221122 A1-Ye et al (Hereinafter referred to as “Ye”), in further view of US 20190045214 A1-IKAI et al (hereinafter referred to as “IKAI”).
Regarding claim 5, Liu discloses the method of claim 1 (see claim 1),
Liu and Ye fail to disclose wherein the precision level is 1/64.
However, in the same field of endeavor, IKAI discloses wherein the precision level is 1/64 ([0188]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Liu and Ye to disclose wherein the precision level is 1/64 as taught by IKAI, to improve the accuracy of the prediction image derived through motion compensation ([0008], IKAI).
Regarding claim 13, analyses are analogous to those presented for claim 5 and are applicable for claim 13.
Regarding claim 23, analyses are analogous to those presented for claim 5 and are applicable for claim 23.
Claims 7, 15, 25  are  rejected under 35 U.S.C. 103 as being unpatentable over US 20190020895 A1-Liu et al (Hereinafter referred to as “Liu”), in view of US 20200221122 A1-Ye et al (Hereinafter referred to as “Ye”), in further view of Jiancong (Daniel) Luo et al.(Hereinafter referred to as “Jia”), CE2-related: Prediction refinement with optical flow for affine mode, Document: JVET-N0236-r5, AA 19-27 March 2019, 8 pages.
Regarding claim 7, Ye disclose The method of claim 6, 
Liu and Ye fail to disclose wherein determining the one or more refinement offsets comprises determining: gx(i,j) * Avx(i,j) + gy(i,j) * Avy(i,j), wherein gx(ij) is the first gradient for a sample of the one or more samples located at (ij), Avx(i j) is the rounded horizontal displacement for the sample of the one or more samples located at (i j), gy(i,j) is the second gradient for the sample of the one or more samples located at (i j), and Avy(i j) is the rounded vertical displacement for the sample of the one or more samples located at (ij).
However, in the same field of endeavor, Jia discloses wherein determining the one or more refinement offsets comprises determining: gx(i,j) * Avx(i,j) + gy(i,j) * Avy(i,j), wherein gx(ij) is the first gradient for a sample of the one or more samples located at (ij), Avx(i j) is the rounded horizontal displacement for the sample of the one or more samples located at (i j), gy(i,j) is the second gradient for the sample of the one or more samples located at (i j), and Avy(i j) is the rounded vertical displacement for the sample of the one or more samples located at (ij) (Page2, see optical flow equation which is exactly the same as claimed equation).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Liu and Ye to disclose wherein determining the one or more refinement offsets comprises determining: gx(i,j) * Avx(i,j) + gy(i,j) * Avy(i,j), wherein gx(ij) is the first gradient for a sample of the one or more samples located at (ij), Avx(i j) is the rounded horizontal displacement for the sample of the one or more samples located at (i j), gy(i,j) is the second gradient for the sample of the one or more samples located at (i j), and Avy(i j) is the rounded vertical displacement for the sample of the one or more samples located at (ij) as taught by Jia, to reduce affine memory bandwidth (Jia, section 5).
Regarding claim 15, analyses are analogous to those presented for claim 7 and are applicable for claim 15.
Regarding claim 25, analyses are analogous to those presented for claim 7 and are applicable for claim 25.
 (2) Response to Argument
On pages 8-10, Group 1, appellant argues that Techniques related to the rounding of a motion vector would not have guided one of ordinary skill in the art to techniques for rounding the horizontal and vertical displacements to a precision level that is the same for different inter-prediction modes. The Appellant than argues that the examiner based the rejection on separate and disparate video coding techniques coding techniques that one of ordinary skilled in the art would not have considered a combining. The appellant further argues that [0072] of Liu describes in an embodiment, the Mvo and MV1 are rounded to the precision before calculation of Mvo’ and MV1’. In addition, on page 10, the Appellant argues that Decoder side motion vector refinement is different unrelated video coding technique than gradient based refinement because Decoder side motion vector refinement relates to refining the motion vector, and gradient based prediction refinement relates to changes to the samples of the prediction block as described in Appellant’s disclosure [0005 and [0007]. The examiner respectfully disagrees.
	The examiner notes that in [0005] of the Appellant’s specification states that in gradient based prediction refinement, the video coder modifies on or more samples of the predicted block based on various factors. A video coder can be a decoder. In fact, Liu discloses subtracting pixel values of the predictive block in [0043], which is a clear indication of relatable changes to the samples of the prediction block, where the changes to samples are the subtracted pixels. Liu also discloses in [0061], that two prediction blocks are then combined (e.g. averaged). This would be another indication that samples of predicted blocks are modified or changed because the combination or averaging of the predicted blocks are changed. Therefore, the decoder side motion vector refinement is not unrelated to the gradient based refinement. 
The appellant further argues that [0072] of Liu describes in an embodiment, the Mvo and MV1 are rounded to the precision before calculation of Mvo’ and MV1’. The Appellant is arguing different embodiments. Paragraphs 41-42 of Liu disclose determining a motion vector for inter-predicting current block and determining a prediction block for interpredicting the current block based on the determined motion vector. Then a MV is determined with a level of precision. This shows that the level of precision is done after the MV is calculated. In addition, the calculation of MVO’ and MV1’ is irrelevant since the examiner never mentions them in the office action. However, Liu discloses rounding the motion vectors (MV0 and MV1), which includes the horizontal and vertical displacements are rounded. In addition, [0078], discloses the precision of Mv0x is ¼, the precision of MV0y is ¼. This discloses both displacements being the same precision level regardless of the mode.
On page 10, Appellant argues that Liu paragraph is for rounding for a motion vector and not rounding of the horizontal and vertical displacements for gradient based refinement of one or more samples of a prediction block that has been determined based on a motion vector. The examiner respectfully disagrees. Liu discloses in [0071], that the MV0x and Mv0y are in the x and y direction respectively, which is nothing more that vertical (y) and Horizontal(x) displacements. According to the Appellant’s specification, the displacement in the horizontal direction, called, horizontal displacement refers to a change in the x coordinate of the motion vector and the displacement in the vertical direction, called vertical displacement, refers to the change in the y coordinate. However, for the sake of argument, a motion vector is made up of horizontal and vertical displacements. Therefore, if the motion vector is rounded then inherently will be it horizontal and vertical displacements. 
Ye is combined to overcome the deficiencies of Liu. The Appellant argues on page 11, that provides no disclosure that is relevant to rounding horizontal and vertical displacements. The examiner respectfully disagrees. Ye discloses [0006] the BIO refinement may be based on gradient values. Ye further teaches that BIO gradient may be derived by applying interpolation filters and gradient filters where horizontal filters may be performed followed by a vertical filtering. In BIO gradient derivation, rounding operations may be performed by implementing shifts. According the Appellants specification, [0006], the horizontal gradient refers to a result of applying a filter to a set of samples and the vertical gradient refers to a result of applying the filter to a second set of samples. In fact, Ye discloses In fig. 10A filtering direction for the horizontal gradient derivation and Fig. B for the vertical gradient derivation. Ye further teaches in [0059], that In BIO, the horizontal and vertical gradients of samples in the prediction blocks are calculated. YE, [0061-0062], teaches the horizontal and vertical gradients are to be calculated and then rounding offset of to a precision level is generated; which is generated. Therefore, the combination of Liu rounding of Horizontal and vertical displacements at a same level of precision with Ye’s horizontal and vertical gradients rounding would have been motivated because there would been a need to improve the granularity and accuracy of the motion vectors that are used in the motion compensation stage ([0105], Ye).
On pages13-14, Group 2, Appellant argues that there is nothing in the disclosure of YE that is describing gradient based prediction. The examiner disagrees. As explained above, Ye discloses [0006] the BIO refinement may be based on gradient values. Ye further teaches that BIO gradient may be derived by applying interpolation filters and gradient filters where horizontal filters may be performed followed by a vertical filtering. In BIO gradient derivation, rounding operations may be performed by implementing shifts. According the Appellants specification, [0006], the horizontal gradient refers to a result of applying a filter to a set of samples and the vertical gradient refers to a result of applying the filter to a second set of samples. In fact, Ye discloses In fig. 10A filtering direction for the horizontal gradient derivation and Fig. B for the vertical gradient derivation. Ye further teaches in [0059], that In BIO, the horizontal and vertical gradients of samples in the prediction blocks are calculated. YE, [0061-0062], teaches the horizontal and vertical gradients are to be calculated and then rounding offset of to a precision level is generated; which is generated. However, Ye discloses wherein determining the one or more refinement offsets comprises determining the one or more refinement offsets based on the rounded horizontal and vertical displacements and the first and second gradients in [0072], wherein maybe rounded to precision accuracy based on the vx and vy, which are the horizontal and vertical displacements.
On page 15, Appellant argues similar to the claims of group1. Therefore, the arguments of group 1 will be used for the arguments of group 3.
On page 15-16, Appellant argues similar to the claims of group 2. Therefore, the arguments of group 2 will be used for the arguments of group 4.
On pages 16-17, Appellant argues similar to the claims of group 1. Therefore, the arguments of group 1 will be used for the arguments of group 5.
On page 17, Appellant argues similar to the claims of group 2. Therefore, the arguments of group 2 will be used for the arguments of group 6.
On pages 17-18, Appellant argues similar to the claims of group1. Therefore, the arguments of group 1 will be used for the arguments of group 7.
On pages 18-19, Appellant argues similar to the claims of group 1. Therefore, the arguments of group 1 will be used for the arguments of group 8.
On page 19, group 9, Appellant argues that nothing in the disclosure relates to clipping refinement offsets. While applicant points are understood, the examiner disagrees. Panusopone discloses Bio methods based on gradients. Remember that YE discloses Bio methods deriving gradients as well. In addition, Panusopone includes a clipping operation to be used with the Bio method as disclosed in [0071]. The test for obviousness is not the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 425 (CCPA 1981).
On pages 19-20, The argument s for claim 10 is the same as for claim 2 above.
On page 20, the arguments for claim 20 is the same as for claim 2 above.
On page 20, the arguments for claim 32 is the same as for claim 2 above.
On page 20, the arguments for claim 33 is the same as for claim 2 above.
On page 20, group 14, The examiner would like to note that the reply by the Appellant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with a proper response. However, IKAI discloses wherein the precision level is 1/64  in [0188].
On page 21, group 15, The examiner would like to note that the reply by the Appellant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with a proper response. However, Jia discloses wherein determining the one or more refinement offsets comprises determining: gx(i,j) * Avx(i,j) + gy(i,j) * Avy(i,j), wherein gx(ij) is the first gradient for a sample of the one or more samples located at (ij), Avx(i j) is the rounded horizontal displacement for the sample of the one or more samples located at (i j), gy(i,j) is the second gradient for the sample of the one or more samples located at (i j), and Avy(i j) is the rounded vertical displacement for the sample of the one or more samples located at (ij)  in Page2, see optical flow equation which is exactly the same as claimed equation. Therefore, rejection should be affirmed.
Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LERON BECK/           Primary Examiner, Art Unit 2487       

                                                                                                     Conferees:

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                              
/Joe Ustaris/
Supervisory Patent Examiner, Art Unit 2483


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.